Hon. O. W. Buchanan, Circuit Judge.
I think the tendency of modern authority does not regard a writ of mandamus as issued at the instance or by the consent of any prerogative power through the attorney general, except in matters directly concerning the State, and even here not on any ground peculiarly applicable to a State alone, but upon the ground that, as he is the agent and attorney for South Carolina, it is his duty to see that an unauthorized person does not make his client and principal a party plaintiff to an action or proceeding that cannot possibly be of any benefit (but may be of great injury) to her. The tendency is to consider the proceeding by mandamus as a suit. The State cannot be heard without her counsel, but if unauthorized persons are allowed to use the name of the State as plaintiff, this wise provision of the fundamental law will be neutralized. Once in Court, matters involving the whole *113policy of the State may be put in issue. The gravest consequences may very properly be feared. I think that any one injured in his private rights or property may now apply for the writ in his own name. If a proper showing is made, the writ may issue from the hands of the Court, full power to do which is expressly given .'by the words of the law. This power, however, does not authorize the use of the name of the State in the application for the "writ. The individual sets out his grievance and petition in his own name and title. If some interest of the State is to be conserved, the application is entitled in the name of the State, or that of the particular officer whose duty it is to attend to the matters aggrieved or disturbed. In the latter case, the attorney general or State’s counsel, being by law charged with the conduct of the State’s litigation, has the right to institute such proceedings, or withdraw them if already pending in. the interest of the State, as he may think her interest or policy may dictate, as fully as he may a criminal prosecution, to do which is admitted. The writ in all cases should run in the name of the State. The application in this case is on behalf of the citizen, and not on behalf of the State; therefore, the use of the name of the State was unnecessary and surplusage, and the same was, with the permission of the Court, stricken out, and considered as- an application of the citizen alone; and the request of the attorney general to be allowed to withdraw the name of the State was allowed. These are my reasons for my agreement upon the preliminary questions.
Upon the merits of the case, I concur in the opinion of Mr. Associate Justice Gary.